DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted August 23, 2021, has been received.  The amendment of claim 1, 4, 7-12, 14, 16, and 18, is acknowledged.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a transfer medium and method for preparing the same transfer medium having a carrier substrate and at least one sublimation ink receiving layer, the sublimation ink receiving layer having at least one pigment, binder, and functional active ingredient.
The cited art, U.S. Patent Pub. 2018/0001685 (“Alfreki”) in view of WO2018/050475 (“Bollstrom”), discloses a similar transfer medium and method for preparing the same transfer medium also having a carrier substrate and at least one sublimation ink receiving layer, the sublimation ink receiving layer having at least one pigment, binder, and functional active ingredient.  However, the cited art does not appear to explicitly disclose or suggest that wherein the at least one functional active ingredient is transferred from the sublimation ink receiving layer to the surface of an article facing the sublimation ink receiving layer of the transfer medium by means of heat while the pigment(s) and binder(s) of the sublimation ink receiving layer are essentially retained in a layer over the carrier substrate. Thus, the cited art does not appear to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERICA S LIN/Primary Examiner, Art Unit 2853